                                    Case 7:14-cv-0484 -KMK Document 19 Filed 02/24/20 Page 1 of 1

-   -
         Federal Defende s
        -=---=----.;:-;;;-;:=   -;-:;;;---::--:-::;:::-=::-=--=------=-=--=c-±- ~ ~-   -     _
                                                                                                 ·.                     .       SouthemDistrict
                                                                                                 52 Duane.Street-10th Floo:t~New York, NY 10007
         0 F NEW YORK, IN                                                                                  Tel: (212) 417-8700 Fax: (212) 571-0392


                                                                                                                            Southern District of New Yorlc
         David E. Patton
         Executive Direct.or                                          ,EMO ENDORSED                                              Jennifer L. Brmvn
                                                                                                                                 Am,mey-in-Charge
         and Attorney-in-Chief

                                                                                                     February 24, 2020

                     BYECF

                     The Honorable Kenneth K ras
                     United States District Jud e
                     Southern District of New Y rk
                     300 Quarropas Street
                     White Plains, New York 10 01

                     RE:         United States v. R
                                 08 CR 707 (KMK)
                                 14 CV 4848 (KMK)

                     Dear Judge Karas:

                            I write with the c nsent of the Government to respectfully request an
                     adjournment of Mr. Willia s' sentencing, currently scheduled for March 16, 2020.
                     Mr. Williams has been inca cerated in Atwater, California, and arrived in New York
                     a few weeks ago. He is curr ntly incarcerated in the Orange County jail. The distance
                     of the facility from our of e in downtown Manhattan has made contact with Mr.
                     Williams quite challenging As our office did not represent him on the underlying
                     matter, I am still familiariz ng myself with all of the relevant facts in his case. I have
                     collected necessary mitigat ·on materials, but need to spend further time with Mr.
                     Williams in order to effecti ely prepare a sentencing submission on his behalf.

                           The Government, by AUSA Christopher Clore, is available any day the week
                     of April 27, 2020. I apologiz to the Court for this delay.

                                 Thank you for your c nsideration of this request.
                                                                                                                                           1
                                                                                                     Respectfully submitted,

                                ~tA~-tV\.ct.        f 5 MCJ          i   V


                                  ~
                                  ~
                                        't( ~& I2-0 t a: oQ   1
                                                                                                     Tamara L. Giwa
                                                                                                     Assistant Federal Defender
                                                                             ~                       (212) 417-8719

                                                                         ~             z.,f L<//?J
                     cc:         AUSA Christopher
